DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.


 Response to Amendment
This office action is responsive to Amendment filed on 12/01/2021. Claims 1-20 are remain pending. Applicant’s amendment has overcome the rejections under 35 U.S.C. 112(a) and 112(b) as previously rejected in Final Office Action dated 10/01/2021.

Response to Arguments
In response to Applicant’s argument regarding rejection under 35 U.S.C. 112(a) on page 8-9, “claims 1, 8, and 15 have been amended to recite “wherein the condition code anticipator circuit detects a zero result in at least one case where the calculation result is mathematically non-zero when it is unnormalized and zero when it is normalized”. Applicant respectfully submits that amended claims 1, 8, and 15, as well as claims 2-7,9-14,16-20 … comply with the written description requirement”. Applicant further asserted “the amendments to the claims are fully supported in applicant’s specification see, for example, figs. 12 and 13 and their accompanying 

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claims 1, 8, and 15 recite “the floating-point arithmetic unit” There is lack of antecedent basis. Such limitation should be recited as "the binary based floating-point arithmetic unit". Dependent claims are also objected for inheriting the same deficiencies in which claims they depend on.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite “the calculation result is mathematically non-zero when it is unnormalized and zero when it is normalized”. It is unclear whether “it” recited in both instances refer to “the calculation result” or a different/new result. For examination purposes, Examiner interpreted the limitation as “the calculation result is mathematically non-zero when the calculation result is unnormalized and zero when the calculation result is normalized.

Claims 3, 5, 10, 12, and 17-18, recite “the one or more operands”. It is unclear whether “the one or more operands” refers to “the two or more operands” or new operand[s]. For examination purposes, Examiner interpreted the limitation as “the two or more operands”. Dependent claims are also rejected for inheriting the same deficiencies in which they depend on.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dao (US - 20150378680) in view of Vassiliadis (US - 4947359) and Wolrich (US -5694350).

The system claims 15-20 are addressed before the method claims 1-7 and product claims 8-14. 
Regarding claim 15, Dao teaches a system (Dao, figure 1, computing device 110) comprising a binary based floating-point arithmetic unit (Dao, figure 1, floating point processor 112) and one or more processors (Dao, figure 5, processor 504, [0049] figure 5 is a component of computing device 110. [0022] floating point processor 112 is a component of computer processor 504) configured to perform a method comprising: 
executing, by the binary based floating-point arithmetic unit (Dao, figure 1, floating point processor 112), a calculation comprising two or more operands in hexadecimal format based on a hexadecimal floating-point (HFP) instruction (Dao, figure 1, [0028] the floating point processor 112 receives an instruction to perform the operation of subtracting one number from another number. [0029] illustrates an example to perform the same operation but with a hexadecimal representation stored on computing device 110 [i.e. hexadecimal floating point instruction]. Table 2 provides an example of performing operation subtract with hexadecimal representation on operands A and B [i.e. a calculation comprises two operands in the hexadecimal format); and 
providing, by the floating-point arithmetic unit, a condition code for a calculation result of the calculation (Dao, figure 1, [0031] floating point processor 112 produces a condition code. Figure 2, Condition code anticipator receives the intermediate result from execution unit 114 and generates condition code); 
wherein the floating-point arithmetic unit includes a condition code anticipator circuit that is configured to provide the condition code to a processor prior to availability of the calculation result (Dao, figure 1, shows floating point processor 112 comprises a condition code anticipator 116. [0031] the condition code anticipator 116 determines if a condition code may occur prior to normalization performed by execution unit 114), and 
	Dao does not teach the condition code anticipator circuit detects a zero result in at least one case where the calculation result is mathematically non-zero when it is unnormalized and zero when it is normalized.
	However, Vassiliadis teaches the condition code anticipator circuit detects a zero result (Vassiliadis, figure 1 Col 4 line 62- Col 5 line 7, the invention receives operands A and B to detect and indicate when the result of the operation performed by the unit 10 is zero. The determination of a zero result is made concurrently with execution of the operation by unit 10. Abstract, the sum is equal to 0 circuit greatly reduces the gate delay and gate count, thus allowing the cpu to determine the condition prior to the actual sum of the two operands)
	It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to substitute the circuit to determine zero result using the MCSA 20, and row assembly 22, and determination 25 to replace Dao’s condition code anticipator 116. This modification would have been obvious because both Dao and Vassiliadis disclose system and method generating the condition code prior to the actual operation of the two operands. Furthermore, the modification would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, which is providing a condition code of zero result prior to the result of the calculation. See MPEP 2141(III)(B) simple substitution of one known element for another to obtain predictable result
	As modified, the combined system of Dao in view of Vassiliadis teaches a system that executes a calculation of two operands in hexadecimal format based on the hexadecimal floating point instruction and having a condition code anticipator circuit to provide the condition code to the processor prior to availability of the calculation result, wherein the condition code anticipator detects zero result, but the combined system of Dao in view of Vassiliadis does not teach at least one case where the calculation result is mathematically non-zero when it is unnormalized and zero when it is normalized.
	However, Wolrich teaches at least one case where the calculation result is mathematically non-zero when it is unnormalized and zero when it is normalized (Wolrich, figure 9, col 22 line 61 – col 23 line 4, the control logic determines that the partial remainder is -1/16 < partial remainder < 1/16 [i.e. mathematically non-zero when it is unnormalized] and cannot be normalized with a shift left of 4, the maximum shift, then the partial reminder set to 0 [i.e. zero when it is normalized] be the selector 112. Note [0058] of the instant specification describes the floating point normalization is utilized to force a number to zero if the number is too small for representation, as interpreted, the normalization also includes the step of shifting until no leading zeros)	It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the combined system of Dao in view of Vassiliadis to determines the maximum number of normalizing shift and set the result to 0 if the result cannot be normalized with the maximum number of normalizing shift as disclosed in Wolrich. This modification would have been obvious because all the elements are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results, which is having a non-zero result when unnormalized and zero result when the maximum number of normalizing shift is reached, to one of ordinary skill in the art at the time of the invention. Furthermore, limiting the range of shifting bit to specific number of bit would simply the circuit of shifting/normalizing because it is known that shift register has certain number of bit that are allowed to be shifted and it is reasonable to limit the bit shift and if it is outside of the range, set the result to 0. 

Regarding claim 16, the combined system of Dao in view of Vassiliadis and Wolrich discloses the system of claim 15, wherein the condition code anticipator circuit is further configured to detect the zero result for HFP addition and subtraction in parallel to a floating-point adder (Vassiliadis, abstract, column 2 line 9-11, the objective of the invention is to provide the condition result is 0 in parallel with an adder).  
	It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Dao’s system to have condition code anticipator performs in parallel with the logic unit as disclosed in Vassiliadis. This modification would have 

	Regarding claim 17, the combined system of Dao in view of Vassiliadis and Wolrich discloses the system of claim 16, the detecting the zero result by the condition code anticipator circuit (Vassiliadis, figure 1 Col 4 line 62- Col 5 line 7, the invention receives operands A and B to detect and indicate when the result of the operation performed by the unit 10 is zero. The determination of a zero result is made concurrently with execution of the operation by unit 10. Abstract, the sum is equal to 0 circuit greatly reduces the gate delay and gate count, thus allowing the cpu to determine the condition prior to the actual sum of the two operands) comprises: 
detecting one or more alignment cases that are to be applied to the two or more operands (Dao, [0029] table 2 provide a detecting for an alignment case that are applied to operands A and B);
detecting whether a first of the two or more operands is zero (Vassiliadis, col 3 line 16-line 20, col 14 line 20-36, determine, for the combination of two operands, the possible condition as the sum equals to zero when operand A and B = 0); 
detecting whether a second of the two or more operands is zero (Vassiliadis, col 3 line 16-line 20, col 14 line 20-36, determine, for the combination of two operands, the possible condition as the sum equals to zero when operand A and B = 0); and 
(Dao [0024-0025] provides an example 32-bit representation of floating point number, where 1 sign bit and 7 exponent [i.e. 2 digits because 1+7 = 8 bit, which is 2 digit of hexadecimal], and 24 bits of significand [i.e. N digit of mantissa digit]).  
	The same motivation as used to combine Dao and Vassiliadis in claim 15 is applied equally to claim 17.

	Regarding claim 18, the combined system of Dao in view of Vassiliadis and Wolrich discloses the invention as in the parent claim above, including wherein the detecting of the zero result based, at least in part, on N+2 digits of the one or more operands ((Dao [0024-0025] provides an example 32-bit representation of floating point number, where 1 sign bit and 7 exponent [i.e. 2 digits because 1+7 = 8 bit, which is 2 digit of hexadecimal], and 24 bits of significand [i.e. N digit of mantissa digit]) is performed on at least a first or second alignment case of the one or more alignment cases, wherein the first alignment case comprises where the exponent of the second operand minus number of zero digits is less than or equal to the exponent of the first operand plus one (Dao, [0029] table 2 provides an exemplary of an alignment case [i.e. second alignment case]).
 
	Regarding claim 19, the combined system of Dao in view of Vassiliadis and Wolrich discloses the invention as in the parent claim above, including the second alignment case comprises where the exponent of the first operand is greater than or equal to the exponent of the second operand (Dao [0029] table 2 provide an exemplary of an alignment case, where the exponent of operand A is equal to the exponent of the operand B).  

Regarding claim 20, the combined system of Dao in view of Vassiliadis and Wolrich discloses the invention as in the parent claim above, including the condition code anticipator circuit comprises : one or more carry save adders (CSAs), wherein each CSA includes a three-to-two compressor, in which each three-to-two compressor receives as inputs at least the first operand, the second operand, and a variable; one or more carry trees; and a selection multiplexer [Vassiliadis, figure 1 illustrate an embodiment includes a MCSA 20 [i.e. one carry save adder], where the MCSA receives 3 inputs operand A [i.e. first operand], operand B [i.e. second operand], and string of ones [i.e. a variable], figure 6 of the instant drawing shows the variable E represents string of Fs, which is string of 1111s. Figure 1 also show a row assembly 22 [i.e. one carry tree] that receive the 2 outputs from the MCSA, and a determination of result circuit 25, as shown in figure 11 and described in column 7 line 23-26, the circuit 25 includes an select circuit 150 [i.e. a selection multiplexer]).
	The same motivation as used to combine Dao and Vassiliadis in claim 15 is applied equally to claim 20.

	Regarding claims 1-3 and 5-7, 8-10 and 12-14, they are method claims that would be practiced by the apparatus claims 15-20, accordingly. Thus, they are rejected for the same reasons.

Regarding claim 4, the combined system of Dao in view of Vassiliadis and Wolrich discloses the invention as in the parent claim above, including the precision is double precision and N is 14 digits (Dao, [0041] table 3 shows the operation is performed using hexadecimal floating point numbers for the operands. The floating point numbers have 7 bits of precision for the exponent and 14 digit for the significand [i.e. N is 14 digits]. As described above, Dao, [0024-0025] shows the representation of floating point where 1 sign bit and 7 exponent bits, which made up 2 digits of hexadecimal. Dao, [0043] explains the 14 hexadecimal digit of the significand are equal to 56 bits stored in the significand. Thus, 1 sign bit, 7 exponent bits and 56 bits of significand are equal to 64 bit [i.e. double precision]). 

	Regarding claim 11, it recites a product that is corresponding to the method claim 4. Thus, it is rejected for the same reasons as claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pitkethly – US 8838665
Pitkethly discloses a method and system for performing ALU operation in parallel with condition code generator, wherein the parallel operation is performed so that the flag/condition code is available at the same time or earlier than the primary result itself as shown in figure 4, and the flag includes zero detection of the primary result.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182